DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a phacoemulsification console, classified in A61M1/0031.
II. Claims 13-21, drawn to a method of providing a customizable ophthalmic surgery, classified in A61F9/007.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, the process for using the product as claimed can be practiced with another materially different product such as a product that is not does not require phacoemulsification, as phacoemulsification requires applying ultrasonic vibrations and ophthalmic surgery does not.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Tamara Evans on 01/13/2021 a provisional election was made without traverse to prosecute the invention of group 1, claims 1-12. Affirmation of this election must be made by applicant in replying to this Office action. Claims 13-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claims 1 and 4-6 are objected to because of the following informalities:  
Claim 1 should read “…causes execution of [[to be executed]] the steps of:…”
Claim 4 should read “…the dictating of the calculated percentage…”
Claim 5 should read “…the dictating of the calculated percentage…”
Claim 6 should read “…the dictating of the calculated percentage…”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teodorescu et al. (US 2012/0302941 A1).
	Regarding claim 1, Teodorescu discloses (fig. 1) a phacoemulsification surgical console (100) having a customizable non-linear custom aspiration mode (¶ 0033, ¶ 0050), comprising:
	An aspirator (¶ 0032);
	A foot pedal (108) (¶ 0032);
	A non-transitory computing code (103) resident on a computing memory associated with a computing processor which (¶ 0033), when executed by the processor, causes execution of the steps of:
	Receiving a percentage actuation of the foot pedal (¶ 0046);
	Calculating, from a non-linear algorithm (¶ 0044, see fig. 3, graph 204), based on user definable parameters (the user may define or set values associated with parameters such as aspiration flow rate, ¶ 0037) to customize a percentage actuation for the aspirator corresponding to the received percentage foot pedal actuation (the values and/or functions of the operating parameter can be defined to change as depression of the foot pedal is changed, ¶ 0038); and
	Dictating the calculated percentage aspirator actuation to the aspirator (the system will invoke the programmed set of operational parameters, ¶ 0038). 
	Regarding claim 2, Teodorescu further discloses that the corresponding comprises a relational database (the computer system includes a processor and memory and is programmed with instructions for controlling the subsystems to carry out an ophthalmic procedure…the customization of the operating parameters is reflected in corresponding modifications to the programmed instructions for controlling the subsystems utilized by the computer system, ¶ 0033, ¶ 0046-¶ 0047). 
	Regarding claim 3, Teodorescu further discloses (fig. 3) that the executed steps further comprise assessing, based on the received foot pedal actuation percentage, a desired operational zone (see fig. 3, desired operational zone defined by boundary lines 216 and 222 that corresponds to the amount of depression of the foot pedal, ¶ 0039). 
	Regarding claim 4, Teodorescu further discloses (fig. 3) wherein the executed steps further comprise, based on the operational zone being a first operational zone (stage 2, range 212), the dictating the calculated percentage comprising dictating the calculated non-linear aspirator percentage actuation (vacuum pressure is to be increased non-linearly during stage 2, ¶ 0044, see fig. 3). 
	Regarding claim 9, Teodorescu further discloses (fig. 3) that the non-linear calculation comprises a start-segment calculation (stage 1, range 210 is calculated to have no aspiration), a performance-segment calculation (stage 2, range 212, ¶ 0044), and a final-segment calculation (stage 3, range 214, ¶ 0045).
	Regarding claim 12, Teodorescu further discloses (fig. 3) that the non-linear calculation further comprises a linear pre-start segment calculation (stage 1, range 210 is calculated to have no aspiration which is linear, see fig. 3). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Teodorescu, as applied to claim 1 above.
	Regarding claim 5, Teodorescu further discloses (fig. 3) wherein the executed steps further comprise, based on the operational zone being a second operational zone (stage 3, range 214), the dictating an aspirator percentage actuation. 
	Teodorescu discloses (fig. 10) that the operating parameter can be linear during the second operational zone (¶ 0068, ¶ 0072).
	It would have been obvious to modify Teodorescu such that the aspirator percentage actuation is linear as it might be desirable for aspirator percentage actuation to be increased at a constant rate during the second operational zone based on the needs of the user. 
	Regarding claim 6, Teodorescu further discloses (fig. 3) wherein the executed steps further comprise, based on the operational zone being a third operational zone (stage 1, range 210), the dictating percentage comprising dictating a zero aspirator percentage actuation (see fig. 3).  
	Regarding claim 10, Teodorescu further discloses (figs. 3 and 12) that the start segment calculation obeys: Y = (Y1/X1)*X wherein Y is the calculated percentage aspirator actuation, X is the percentage foot pedal actuation, X1 is a percentage foot pedal set point, and Y1 is an aspiration percentage actuation set point corresponded to X1 (during the start segment calculation, X1 and Y1 characterized by user-selected points 342 and 344, see fig. 12, ¶ 0073, foot pedal actuation is depressed into range 210, see fig. 3, ¶ 0043, and start segment calculation obeys above calculation, see fig. 12). 
	Regarding claim 11, Teodorescu further discloses (figs. 3 and 10) that the performance segment calculation obeys: Y = [1/(100-X1)] * [(100-Y1)*X + 100*(Y1-X1)] (during performance segment, X1 and Y1 characterized by user-selected points 324 and 336, see fig. 10, ¶ 0072, foot pedal actuation is depressed into range 210, see fig. 3, ¶ 0070, and performance segment obeys above calculation, see fig. 10). 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Teodorescu, as applied to claim 1 above, and further in view of Peterson (Pub. No.: US 2015/0164690 A1)
	Regarding claim 7, Teodorescu further discloses (figs. 3 and 12) that the non-linear algorithm comprises at least one set point (see user-selected set point 342, 344, 346, 348, 350, 352, 354, and 356, ¶ 0074, fig 12) of at least two-user defined parameters (user defined parameters of foot pedal actuation and aspiration, ¶ 0045).  
	Teodorescu fails to disclose a multiplicative factor applied to the at least one set point that is back-calculated to the set point from a maximum aspiration level for the aspirator. 
	Peterson teaches an analogous surgical system wherein a multiplicative factor is applied to the at least one set point that is back-calculated to the set point from a maximum aspiration level for the aspirator (the operator selects a maximum vacuum level and the controller derives a requested vacuum level from the maximum vacuum level, ¶ 0046). 
	It would have been obvious to modify Teodorescu such that a multiplicative factor is applied to the at least one set point that is back-calculated to the set point from a maximum aspiration level for the aspirator as taught by Peterson. Doing so provides a system wherein the aspiration level of the aspirator can be limited.  
	Regarding claim 8, Teodorescu further discloses (fig. 12) that the at least one set point comprises at least two set points (see user-selected set point 342, 344, 346, 348, 350, 352, 354, and 356, ¶ 0074).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Finlay et al. (Pub. No.: US 2003/0073980 A1) teaches a phacoemulsification console having a customizable non-linear custom aspiration mode (¶ 0034, fig. 8). 
Wong et al. (Pub. No.: US 2011/0092924 A1) teaches a phacoemulsification console wherein a percentage actuation for the aspirator corresponds to the received percentage foot pedal actuation (¶ 0046, fig. 3A-3B). 
Wong et al. (Pub. No.: US 2011/0092887 A1) teaches a phacoemulsification console having a customizable non-linear custom aspiration mode (¶ 0034, see fig. 3B). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        
/Adam Marcetich/Primary Examiner, Art Unit 3781